Exhibit 10.1

PENFORD CORPORATION

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Fourth Amended and Restated Credit Agreement (herein,
the “Amendment”) is dated March 21, 2014, by and among PENFORD CORPORATION, a
Washington corporation (the “Borrower”), the direct and indirect Subsidiaries of
the Borrower from time to time party to the Credit Agreement, as Guarantors, the
several financial institutions signing this Amendment as Lenders, and Bank of
Montreal, a Canadian chartered bank, acting through its Chicago branch, as
Administrative Agent.

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Fourth Amended and Restated Credit Agreement dated as of
July 9, 2012, (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

B. The Borrower and the Lenders have agreed to make certain amendments to the
Credit Agreement, in each case under the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be and hereby is amended as follows:

1.1. The Required Lenders hereby agree that the requirements of (a) clause
(c) contained in the definition of the term “Permitted Acquisition” contained in
Section 5.1 of the Credit Agreement, and (b) the 30 day prior notice requirement
contained in clause (e) of such definition, shall not apply to the acquisition
by the Borrower of all or substantially all of the assets of Gum Technology
Corporation.

1.2. Section 8.22(a) of the Credit Agreement shall be amended to read as
follows:

(a) Total Leverage Ratio. The Borrower shall not, as of the last day of each
fiscal quarter of the Borrower, permit the ratio of (x) Total Funded Debt of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP), to (y) EBITDA of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) for the four fiscal quarters of the
Borrower then ended (the “Total Leverage Ratio”) to be more than (i) 3.75 to 1.0
on the Closing Date and on the last day of each fiscal quarter ending thereafter
to and including November 30, 2012,

 

-5-



--------------------------------------------------------------------------------

(ii) 3.50 to 1.0 from February 28, 2013, to and including November 30, 2013,
(iii) 3.25 to 1.0 on February 28, 2014, (iv) 4.25 to 1.0 on May 31, 2014,
(v) 3.50 to 1.0 on August 31, 2014, and (vi) 3.00 to 1.0 on the last day of each
fiscal quarter thereafter.

1.3. Section 8.22(c) of the Credit Agreement shall be amended to read as
follows:

(c) Capital Expenditures. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, incur Capital Expenditures in any fiscal year, commencing with
the fiscal year ending August 31, 2013, in an aggregate amount in excess of
$15,000,000 (or $17,500,000 solely with respect to the Borrower’s fiscal year
ending August 31, 2014), provided that this Section shall apply to the
Borrower’s fiscal year ending August 31, 2013, only if the Borrower’s Total
Leverage Ratio for the last 2 fiscal quarters of such fiscal year is greater
than 2.50 to 1, and provided further that this Section shall apply to any of the
Borrower’s fiscal years ending after August 31, 2013, only if the Borrower’s
Total Leverage Ratio for the last 2 fiscal quarters of such fiscal year is
greater than 2.00 to 1.

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower, the Guarantors, the Required Lenders and the Administrative
Agent shall have executed and delivered this Amendment.

2.2. Each of the representations and warranties set forth in Section 6 of the
Credit Agreement shall be true and correct in all material respects, except that
the representations and warranties made (a) with respect to the Credit
Agreement, shall be deemed to refer to the Credit Agreement as amended by this
Amendment and (b) under Section 6.5 of the Credit Agreement, shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Lenders.

2.3. Upon giving effect to this Amendment, (a) the Borrower shall be in full
compliance with all of the terms and conditions of the Loan Documents and (b) no
Default or Event of Default shall have occurred and be continuing thereunder or
shall result after giving effect to this Amendment.

2.4. The Borrower shall have paid, or reimbursed the Administrative Agent, for
all legal fees and expenses incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated hereby for which an
invoice has been submitted.

SECTION 3. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the

 

-6-



--------------------------------------------------------------------------------

Credit Agreement are and shall be and remain true and correct in all material
respects (except that for purposes of this paragraph the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Lenders) and after giving effect to
this Amendment (a) the Borrower is in compliance with all of the terms and
conditions of the Loan Documents and (b) no Default or Event of Default exists
under the Credit Agreement or shall result after giving effect to this
Amendment.

SECTION 4. MISCELLANEOUS.

4.1. The Borrower and the Guarantors heretofore executed and delivered to the
Administrative Agent and the Lenders the Collateral Documents to which it is a
party. Each of the Borrower and the Guarantors hereby acknowledges and agrees
that the Liens created and provided for by the Collateral Documents to which it
is a party continue to secure, among other things, the indebtedness, obligations
and liabilities described therein; and the Collateral Documents to which it is a
party and the rights and remedies of the Administrative Agent and the Lenders
thereunder, the obligations of the Borrower and the Guarantors thereunder, and
the Liens created and provided for thereunder remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the Liens created
and provided for by the Collateral Documents to which it is a party as to the
indebtedness, obligations and liabilities which would be secured thereby prior
to giving effect to this Amendment.

4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

4.3. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

4.4. The Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the credit facilities
and the preparation, execution and delivery of this Amendment, and the documents
and transactions contemplated hereby, including the reasonable fees and expenses
of counsel for the Administrative Agent with respect to the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------

This First Amendment to Fourth Amended and Restated Credit Agreement is entered
into as of the date and year first above written.

 

“BORROWER” PENFORD CORPORATION By  

 

Name  

 

Title  

 

“GUARANTORS” PENFORD PRODUCTS CO. By  

 

Name  

 

Title  

 

PENFORD CAROLINA, LLC By:  

Penford Products Co., Sole Member of Penford Carolina, LLC

By:  

 

Name:   Thomas D. Malkoski Title:   President & Chief Executive Officer CAROLINA
STARCHES, LLC By:   Its Sole Member, Penford Carolina, LLC By:  

 

Name:   Thomas D. Malkoski Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

“LENDERS”

BANK OF MONTREAL, in its individual capacity as a Lender, as L/C Issuer, and as
Administrative Agent

By  

 

Name  

 

Title  

 

COÖPERATIEVE CENTRALE

     RAIFFEISEN-BOERENLEENBANK B.A.,

    “RABOBANK NEDERLAND,” NEW YORKBRANCH

By  

 

Name  

 

Title  

 

By  

 

Name  

 

Title  

 

JPMORGAN CHASE BANK, N.A. By  

 

Name  

 

Title  

 

KEYBANK NATIONAL ASSOCIATION By  

 

Name  

 

Title  

 

 

2



--------------------------------------------------------------------------------

FIRST MIDWEST BANK By  

 

Name  

 

Title  

 

PRIVATE BANK AND TRUST COMPANY By  

 

Name  

 

Title  

 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

By  

 

Name  

 

Title  

 

BANK OF AMERICA, N.A. By  

 

Name  

 

Title  

 

 

3